Citation Nr: 1228688	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  10-02 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from September 1961 to September 1964.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefit sought on appeal.  In April 2011, the Board remanded this case for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Board video conference hearing on his VA Form 9 in January 2010.  He subsequently was scheduled for a Board hearing in October 2010, but he did not appear for the hearing or provide any explanation for why he missed the hearing.  

In April 2011, the Board remanded this case for additional development, specifically so that the Veteran could be given the opportunity to submit additional evidence regarding a post-service back injury in December 2007; a VA examination addressing the etiology of the Veteran's back disorder could be provided with consideration of a positive opinion that was provided by a VA physician in February 2011, in addition to other relevant evidence of record; and so that attempts could be made to obtain the Veteran's Social Security Administration (SSA) records. 

A VA examination addressing the etiology of the back disorder was provided in June 2011 and a supplementary opinion was given in August 2011 with review of the claims file.  SSA notified VA that there were no records available for the Veteran and the Veteran was notified of SSA's response in an October 2011 letter.  

After receiving a May 2012 supplemental statement of the case continuing to deny his claim, the Veteran submitted another written request for a hearing before a Judge at the RO and also stated that he had additional evidence to present.  As additional evidence has been added to the record since the previously scheduled Travel Board hearing in October 2010 (for which the Veteran failed to appear), and the Veteran has signed a statement requesting another hearing, good cause has been shown for the Veteran to be scheduled for another Travel Board hearing, pursuant to 38 C.F.R. §§ 20.700, 20.1304(b) (2011).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference or Travel Board hearing at the RO before a Veterans Law Judge, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


